Eric Croft (Alaska Bar No. 9406031)
THE CROFT LAW OFFICE
738 H Street
Anchorage, AK 99501
T: 907-272-3508 | F: 907-274-0146
eric@croftlawoffice.com

Tara L. Borelli (admitted pro hac vice)
LAMBDA LEGAL DEFENSE AND EDUCATION FUND, INC.
730 Peachtree St. NE, Ste. 640
Atlanta, GA 30308
T: 470-225-5341 | F: 404-897-1884
tborelli@lambdalegal.org

Peter C. Renn (admitted pro hac vice)
LAMBDA LEGAL DEFENSE AND EDUCATION FUND, INC.
4221 Wilshire Boulevard, Ste. 280
Los Angeles, CA 90010
T: 213-382-7600 | F: 213-351-6050
prenn@lambdalegal.org

Attorneys for Plaintiff Jennifer Fletcher

                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF ALASKA


Jennifer Fletcher,                             Case No. 1:18-cv-00007-HRH

        Plaintiff,

vs.

State of Alaska,

        Defendant.



 DECLARATION OF GORIUNE DUDUKGIAN IN SUPPORT OF PLAINTIFF’S
                MOTION FOR ATTORNEY’S FEES


Fletcher v. Alaska, No. 1:18-cv-00007-HRH


          Case 1:18-cv-00007-HRH Document 76 Filed 08/28/20 Page 1 of 7
        I, Goriune Dudukgian, do hereby declare as follows:

        1.       I am more than eighteen (18) years of age, have personal knowledge of the

facts set forth herein, and am otherwise competent to testify to the matters set forth herein.

        2.       I am a 2000 graduate from the UCLA School of Law and have more than 19

years of legal experience, including a 1-year clerkship with Justice Robert L. Eastaugh of

the Alaska Supreme Court in 2000-2001. Since the end of my clerkship, I have been a

public interest lawyer, specializing in civil rights and constitutional law, consumer law,

disability law, and education law. I worked a staff attorney in the Anchorage office of

Alaska Legal Services Corporation from September 2001 to June 2005 (full time) and from

June 2005 to November 2018 (part time).

        3.       In June 2005, I was one of the founding partners of the Northern Justice

Project, LLC, a private firm in Anchorage that handles complex lawsuits, including

numerous class actions, against the government and large corporations. More recently, in

March 2018, I opened an office in Pasadena, called the California Justice Project, for the

purpose of handling similar public interest cases in California.

        4.       I am licensed to practice in both Alaska and California. I have appeared in

numerous cases before the Alaska Supreme Court, the United States District Court for the

District of Alaska, the Ninth Circuit Court of Appeals, and the D.C. Circuit Court of

Appeals. I was lead or co-counsel in a number of reported decisions, including M.M. v.

State, 462 P.3d 539 (Alaska 2020); Radebaugh v. State, 397 P .3d 285 (Alaska 2017);

Akiachak Native Community v. United States Dep’t of Interior, 827 F.3d 100 (D.C. Cir.


Fletcher v. Alaska, No. 1:18-cv-00007-HRH       2


             Case 1:18-cv-00007-HRH Document 76 Filed 08/28/20 Page 2 of 7
2016); Hudson v. Citibank (South Dakota) NA, 387 P.3d 42 (Alaska 2016); Phillip v. State,

347 P.3d 128 (Alaska App. 2015); Native Village of Eyakv. Blank, 688 F.3d 619 (9th Cir.

2012); Albrecht v. Alaska Trustee, LLC, 286 P.3d 1059 (Alaska 2012); Reed v. Parrish,

286 P.3d 1054 (Alaska 2012); Roberson v. Manning, 268 P.3d 1090 (Alaska 2012);

Roberson v. Southwood Manor Associates, LLC, 249 P.3d 1059 (Alaska 2011); Smart v.

State, 237 P.3d 1010 (Alaska 2010); Krone v. State, 222 P.3d 250 (Alaska 2009); Heitz v.

State, 215 P.3d 302 (Alaska 2009); Okuley v. State, 214 P.3d 247 (Alaska 2009); Wooten v.

Hinton, 202 P .3d 1148 (Alaska 2009); Baker v. State, 191 P .3d 1005 (Alaska 2008);

Native Village of Eyak v. Evans, 375 F.3d 1218 (9th Cir. 2004) (en banc); State v. Kenaitze

Indian Tribe, 83 P.3d 1060 (Alaska 2004).

        5.       In addition to these reported cases, I have successfully handled a number of

class actions and other complex lawsuits at the trial court level, including: Pruitt v. State,

Dep’t of Corrections, Case No. 3AN-16-6013 CI (holding that Alaska’s “Guilty But

Mentally Ill” statute which categorically denies parole to mentally ill prisoners violated the

Americans with Disabilities Act and the due process rights of prisoner with schizophrenia,

leading to prisoner’s release from prison after 17 years of incarceration); Putnam v.

Anchorage School District, Case No. 3AN-15-7003 CI (class action lawsuit against

Anchorage School District for violating due process when suspending students from

school, leading Alaska’s largest school district to revise its suspension notices so that

parents are now informed of the legal and factual reasons for a student's suspension);

Gesulga v. Municipality of Anchorage, Case No. 3AN-l l-12856 CI (leading to the repeal


Fletcher v. Alaska, No. 1:18-cv-00007-HRH       3


             Case 1:18-cv-00007-HRH Document 76 Filed 08/28/20 Page 3 of 7
of zoning ordinance that discriminated against disabled individuals); Mulgrew v. State,

Case No. 3AN-10-6273 CI (holding that State of Alaska’s reimbursement protocol for

foster and adoptive parents violated federal law); Paramore v. State, Case No. 3AN-10-

9035 CI (entry of statewide injunction against Alaska's Medicaid system for violating due

process rights of Medicaid recipients when denying Medicaid services); Myers v. Sebelius,

Case No. 3-09-CV-l 75-TMB (class action against federal and state governments which

successfully led to the lifting of the federal government imposed “moratorium” on

Medicaid Waiver applications in Alaska); Moore v. Weidner Investment Services Inc., Case

No. 3AN-06-09690 CI (certified class action of tenants against “Alaska’s largest landlord”

which led to statewide refunds of excessive late fees and permanent reduction of all future

late fees); and Carl v. Wynn’s Extended Care, Inc., Case No. 3AN-07-6398 CI (certified

class action of consumers against one of Alaska’s largest auto warranty distributors which

led to defendant’s abandonment of mandatory arbitration in California).

        6.       I have extensive trial experience. I have tried more than 15 cases in state and

federal court. I also handled countless eviction, domestic violence, and administrative

hearings while a staff attorney at Alaska Legal Services Corporation.

        7.       Based on this experience, I am familiar with the hourly rates for the legal

community in the District of Alaska for both state and federal litigation, including impact

litigation cases such as this matter. This knowledge stems in part from my own billing rate,

which I know from surveying my colleagues to be representative of the local prevailing

rates for attorneys with similar expertise and experience.


Fletcher v. Alaska, No. 1:18-cv-00007-HRH       4


             Case 1:18-cv-00007-HRH Document 76 Filed 08/28/20 Page 4 of 7
        8.       Noting the year in which they graduated and first began practicing law, I find

the attorneys’ requested hourly rates reasonable and in line with the prevailing market for

legal services of the complexity reflected in the issues, as summarized below:


                 Attorney               Law School          Requested Rate
                                        Graduation Year

                 Eric Croft                  1992                  $400.00

                 Tara L. Borelli             2001                  $375.00

                 Peter C. Renn               2006                  $325.00

        9.       I base my opinion on prevailing market rates in the District of Alaska, my

own hourly billing rate in private practice, and my experience and knowledge as a

practitioner. I am personally familiar with Ms. Borelli, her expertise, and the stellar quality

of her work. Ms. Borelli graduated in 2001, one year later than I did, so our hourly rates

would be commensurate in the local market even for a routine case rather than a case

calling for specialized expertise. My standard hourly fee in my private practice is $375.00,

the same rate that Ms. Borelli seeks here. Particularly given her deep expertise in this

arena, developed over 14 years of exclusively practicing civil rights law for transgender,

lesbian, gay, and bisexual people, her requested rate is reasonable and in line with the local

market. Similarly, the rates of the other attorneys on her team are reasonably calibrated to

reflect local prevailing rates for lawyers of their respective years of experience.

        10.      I understand that Plaintiff’s attorneys performed their work on a pro bono

basis, essentially working on the contingency that no fees or costs would be recovered

Fletcher v. Alaska, No. 1:18-cv-00007-HRH       5


             Case 1:18-cv-00007-HRH Document 76 Filed 08/28/20 Page 5 of 7
unless the Court permitted such recovery. This risk was compounded by the fact that

Plaintiff’s attorneys were required advance significant fees for expert testimony, without

any assurance that such out-of-pocket costs would be recovered. The rates sought here are

particularly reasonable given the risk and difficulty of such “contingency” cases. During

my years of specializing in civil rights litigation, I have come to understand and appreciate

the close relationship between the award of reasonable attorney’s fees to successful

plaintiffs’ counsel and the enforcement of civil rights laws.

        11.     Based on all of the above, I believe that the hourly rates sought by counsel

here are in line with local rates.

        I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

Dated: August 25, 2020

                                                           /s/ Goriune Dudukgian (consent)
                                                               Goriune Dudukgian




Fletcher v. Alaska, No. 1:18-cv-00007-HRH      6


          Case 1:18-cv-00007-HRH Document 76 Filed 08/28/20 Page 6 of 7
                                 CERTIFICATE OF SERVICE

        I hereby certify that on August 28, 2020, I electronically filed the foregoing

document with the Clerk of the Court by using the CM/ECF system, causing a copy of

the foregoing document and all attachments to be served on all counsel of record.

                                                          /s/ Peter C. Renn
                                            Peter C. Renn (admitted pro hac vice)
                                            Tara L. Borelli (admitted pro hac vice)
                                            Eric Croft (Alaska Bar No. 9406031)

                                            Attorneys for Plaintiff Jennifer Fletcher




Fletcher v. Alaska, No. 1:18-cv-00007-HRH     7


          Case 1:18-cv-00007-HRH Document 76 Filed 08/28/20 Page 7 of 7
